Case: 16-40853      Document: 00513955928         Page: 1    Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40853
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 18, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE RAMIRO RAMOS-MORENO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:15-CR-1079-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Ramiro Ramos-
Moreno has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011).          Ramos-Moreno has filed a response with an
incorporated motion asking this court to vacate his sentence and remand the
case to the district court for resentencing based on a claim that he received


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40853   Document: 00513955928     Page: 2   Date Filed: 04/18/2017


                                No. 16-40853

ineffective assistance of counsel. The record is not sufficiently developed to
allow us to make a fair evaluation of Ramos-Moreno’s claim of ineffective
assistance of counsel; we therefore decline to consider the claim without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Ramos-Moreno’s response.       We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, Ramos-Moreno’s
motion is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2